DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5, 7-12, 14-19, 21-26, and 28-32 are pending.
With the amendments to the claims, U.S.C. 112(f) is no longer invoked for claims 1-5, and 7 but is invoked for claims 15-19 and 21.
The U.S.C. 101 rejections have been corrected and the rejections are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
means for classifying in claim 15,
means for determining in claim 15,
means for identifying in claim 15,
means for predicting in claim 15,
means for adjusting in claim 15 and 17-18,
first means for determining in claim 16,
second means for determining in claim 16.

The structure for the usage classifier and the means for classifying is [0057-58].
The structure for the low battery determiner and the means for determining is [0059-60]
The structure for the policy reward determiner and the means for means for identifying and the means for predicting is [0061-66]
The policy adjustor and the means for adjusting is [0067-70].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30 recites “a second prediction that the future battery capacity is to have a low battery capacity state”. Neither claim 31 nor claim 1 on which claim 31 depends has a “first prediction”. It is unclear how one can have a second prediction without a first prediction.  For examination purposes, “a second prediction” will be interpreted as “a prediction”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 7-11, 14-18, 21-25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 2018/0284877) in view of Muntes et al. (US 20190305383)
Regarding claim 1, Klein teaches
An apparatus for device power management, the apparatus comprising: 
usage classifier instructions to be executed by the processor circuitry to classify usage of the electronic system; (Fig. 3, (S320,S330), [0079], “the activity monitor 645 may be configured to monitor usage patterns of the computing device 600 (e.g., times when the computing device 600 is typically used) and keep track of such patterns.” And [0040, 0042 and 0054], “a next charge opportunity is determined, estimated and/or predicted. For example, a next charge opportunity can be predicted based on when the device will have access to a power source or a power source will be available.” And [0031], “The threshold value could be either set by the user, or perhaps learned (e.g., using machine learning techniques) in response to how the user reacts to a low power storage element.”)
low battery probability determiner instructions to be executed by the processor circuitry to determine a probability of the electronic system operating with a low battery capacity based on the classification; (Fig. 4 (450), [0053], “a power save configuration is generated based on the determined probability and a threshold value. …  In an example implementation, the probability that a power loss of the device will occur being above the threshold value, below threshold value or between the threshold values can cause a particular power save configuration to be generated. For example, if the probability a power loss will occur is high (e.g., above 0.8), the 
policy reward determiner instructions to be executed by the processor circuitry to: 
determine an adjustment of a policy based on at least one of the classification or the probability; and (Fig. 4, [0052-53], “step S440 a probability that the device will have access to the charging point prior to discharging a power storage element of the device is determined based on the device metadata. For example, a probability that the computing device will be at the power source before depleting the power storage element can be determined based on the current power storage element status (e.g.,  the power save configuration can be generated based on the probability that a power loss (e.g., power storage element at zero charge or below a level of charge) of the device will occur and/or is a risk. In an example implementation, the probability that a power loss of the device will occur being above the threshold value, below threshold value or between the threshold values can cause a particular power save configuration to be generated. For example, if the probability a power loss will occur is high (e.g., above 0.8), the power save configuration can be based on (or be selected as) a suspend state or hibernation state (e.g., significant power usage restrictions on the device). [0054], “The above flowcharts include steps that may utilize machine learning in order to predict a variable, a state, a threshold or the like. In an example implementation the prediction may use a machine learning algorithm and a trained model to provide educated predictions of what the prediction refers to.”)
([0079], “the activity monitor 645 may be configured to monitor usage patterns of the computing device 600 (e.g., times when the computing device 600 is typically used) and keep track of such patterns. In other approaches, the power manager may also use an amount of remaining power storage element capacity when selecting a power state. For instance, the power manager 625 may only select an active power state if the remaining batter capacity is above a threshold value.” [0054], “The above flowcharts include steps that may utilize machine learning in order to predict a variable, a state, a threshold or the like. In an example implementation the prediction may use a machine 
Klein teaches the current battery capacity and predicting future probability of the ability to charge the battery of the electronic device. Klein does not teach calculating a future battery capacity. Muntes teaches estimating the future battery capacity based on based on actions and reconfigurations of the device. 
Muntes teaches
determine a future battery capacity of the electronic system in response to the adjustment; (Fig. 6, [0040], “Based on, among other things, the present battery level, energy usage rates, and expected or potential usage of the devices in conjunction with the future event, a future battery state is determined 603.” Where the future battery state is interpreted as the future battery capacity.)
 the adjustment to change at least one of a first frequency associated with a first hardware resource of the electronic system, a second frequency associated with a software resource of the electronic system, or power delivery to the first hardware resource or a second hardware resource of the electronic system. (Fig. 6, [0040], “a number of possible actions may be determined 604, including identification of appropriate messages transmitted, identification of reconfiguration of devices and whether such reconfiguration would save battery life, charging stations are identified and the amount of time expected to be at the charging location and charging rate is used to determine the amount of charge the device will get. This can be iterative analysis and the future battery state of the devices can be recalculated assuming compliance with the various possible actions. Actions that are deemed sufficient, 605, such as a message transmission to charge the device, to switch off the device, to use a different device, or an automatic reconfiguration of a device.”)
policy adjustor instructions to be executed by the processor circuitry to adjust based on the adjustment the policy in response to the future battery capacity satisfying a threshold, (Claim 4, “comparing a future battery level to a threshold amount; determining, based on the comparison, that the future battery level satisfies the threshold and, in response, causing a message to presented to the user, wherein the message to a user is one or more of a recommendation to charge the device, a recommendation to alter the operation of the device, a recommendation to turn off the device, or a recommendation to use alternate sources of power.”)
Klein and Muntes are analogous art. Muntes is cited to teach a similar concept of power saving operation based on battery capacity.  Based on Muntes, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Klein to be able to use an iterative process to determine the appropriate configuration and mode of operation of the electronic device to ensure battery supply for the device using a predicted future battery capacity.  Furthermore, being able to this iterative improves on Klein by being able to the best configuration and mode of operation to ensure battery supply. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because improve user satisfaction by ensuring battery supply for the electronic device.
505 and/or laptop 510) can communicate device metadata to a server (e.g., server 515) as a backend or shared computing system.” [0039], “the aggregate data can be aggregate user history that can include historical data associated with a plurality of users having a historical power use at least one of during an event and over a duration of the event similar to the at least one scheduled event. The other users can be other users at a same event or a like event (e.g., a different activity at a same location. The device metadata can include location data related to a current position of the device and/or an expected (e.g., future) position of the device. The historical power use can be power consumption associated with use of the device (e.g., using the device as a camera to record the event) and/or power charging availability”). 
Regarding claim 3, Klein teaches wherein the policy is a first policy, and the policy adjustor instructions to be executed by the processor circuitry to adjust the first policy to a second policy in response to the probability satisfying a low battery probability threshold, the first policy to improve performance of the electronic system, the second policy to improve energy efficiency of the electronic system. ([0053], “a power save configuration is generated based on the determined probability and a threshold value. For example, the power save configuration can be generated based on the probability that a power loss (e.g., power storage element at a suspend state or hibernation state (e.g., significant power usage restrictions on the device). If the probability a power loss will occur is low (e.g., below 0.2), the power save configuration can be based on (or be selected as) a full active state (e.g., no power usage restrictions on the device). If the probability a power loss will occur is in-between low (e.g., less than 0.8 and above 0.2), the power save configuration can be based on (or be selected as) a standby state (e.g., some power usage restrictions on the device)”)
Regarding claim 4, Klein teaches wherein the policy is a first policy, and the policy adjustor instructions to be executed by the processor circuitry to adjust the first policy to a second policy in response to the probability not satisfying a low battery probability threshold, the first policy to improve energy efficiency of the electronic system, the second policy to improve performance of the electronic system. ([0053], “For example, if the probability a power loss will occur is high (e.g., above 0.8), the power save configuration can be based on (or be selected as) a suspend state or hibernation state (e.g., significant power usage restrictions on the device). If the probability a power loss will occur is low (e.g., below 0.2), the power save configuration can be based on (or be selected as) a full active state (e.g., no power usage restrictions on the device). If the probability a power loss will occur is in-between low 
Regarding claim 7, Muntes teaches wherein the adjustment is a first adjustment representative of a first state of at least one of the first hardware resource or the second hardware resource, and, in response to the future battery capacity not satisfying the threshold, the policy adjustor instructions are to be executed by the processor circuitry to determine a second adjustment representative of a second state of the at least one of the first hardware resource or the second hardware resource, the first state to cause a first energy expenditure greater than a second energy expenditure by the second state. (Fig. 6 (603-605), [0040], “Based on, among other things, the present battery level, energy usage rates, and expected or potential usage of the devices in conjunction with the future event, a future battery state is determined 603. Based on that future battery state, a number of possible actions may be determined 604, including identification of appropriate messages transmitted, identification of reconfiguration of devices and whether such reconfiguration would save battery life … This can be iterative analysis and the future battery state of the devices can be recalculated assuming compliance with the various possible actions. … Actions that are deemed sufficient, preferable, or best for battery life of necessary or preferable devices may then be carried out 605, such as a message transmission to charge the device, to switch off the device, to use a different device, or an automatic reconfiguration of a device.”)
Klein and Muntes are analogous art. Muntes is cited to teach a similar concept of power saving operation based on battery capacity.  Based on Muntes, it would have been obvious before the effective filing date of the invention to a person having ordinary 
Regarding claim 29, Muntes teaches wherein the adjustment is a first adjustment, the threshold is a first threshold associated with a first prediction of at least one of the future battery capacity or a change in the future battery capacity in response to the first adjustment or a second adjustment, and the policy adjustor instructions are to be executed by the processor circuitry to, prior to adjusting the policy: (Figs. 4 and 6, [0040], “Based on, among other things, the present battery level, energy usage rates, and expected or potential usage of the devices in conjunction with the future event, a future battery state is determined 603. Based on that future battery state, a number of possible actions may be determined 604, including identification of appropriate messages transmitted, identification of reconfiguration of devices and whether such reconfiguration would save battery life, charging stations are identified and the amount of time expected to be at the charging location and charging rate is used to determine the amount of charge the device will get. This can be iterative analysis and the future battery state of the devices can be recalculated assuming compliance with the various possible actions. Actions that are deemed sufficient, preferable, or best for battery life of necessary or preferable devices may then be carried out 605, such as a message transmission to charge the device, to switch off the device, to use a different device, or an automatic reconfiguration of a device.” And Claim 4, “comparing a future battery level to a threshold amount; determining, based on the comparison, that the future battery level satisfies the threshold and, in response, causing a message to presented to the user, wherein the message to a user is one or more of a recommendation to charge the device, a recommendation to alter the operation of the device, a recommendation to turn off the device, or a recommendation to use alternate sources of power.”)
Klein teaches
in response to a first determination that the probability does not satisfy a second threshold associated with a second prediction that the future battery capacity is to have a low battery capacity state, identify the first adjustment to cause at least one of the first hardware resource or the second hardware resource to have a first state, the first state associated with a first energy expenditure by the at least one of the first hardware resource or the second hardware resource; and ([0053], “In step S430 a power save configuration is generated based on the determined probability and a threshold value. For example, the power save configuration can be generated based on the probability that a power loss (e.g., power storage element at zero charge or below a level of charge) of the device will occur and/or is a risk. In an example implementation, the probability that a power loss of the device will occur being above the threshold value, below threshold value or between the threshold values can cause a particular power save configuration to be generated. For example, if the probability a  (e.g., significant power usage restrictions on the device). If the probability a power loss will occur is low (e.g., below 0.2), the power save configuration can be based on (or be selected as) a full active state (e.g., no power usage restrictions on the device). If the probability a power loss will occur is in-between low (e.g., less than 0.8 and above 0.2), the power save configuration can be based on (or be selected as) a standby state (e.g., some power usage restrictions on the device).”)
in response to a second determination that the probability satisfies the second threshold, identify the second adjustment to cause the at least one of the first hardware resource or the second hardware resource to have a second state, the second state associated with a second energy expenditure by the at least one of the first hardware resource or the second hardware resource, the second energy expenditure less than the first energy expenditure. ([0053], “In step S430 a power save configuration is generated based on the determined probability and a threshold value. For example, the power save configuration can be generated based on the probability that a power loss (e.g., power storage element at zero charge or below a level of charge) of the device will occur and/or is a risk. In an example implementation, the probability that a power loss of the device will occur being above the threshold value, below threshold value or between the threshold values can cause a particular power save configuration to be generated. For example, if the probability a power loss will occur is high (e.g., above 0.8), the power save configuration can be based on (or be selected as) a suspend state or hibernation state (e.g., significant power usage restrictions on the device). If the If the probability a power loss will occur is in-between low (e.g., less than 0.8 and above 0.2), the power save configuration can be based on (or be selected as) a standby state (e.g., some power usage restrictions on the device).” Where a standby state has lower power consumption than an active mode)
Regarding claim 30, Klein teaches wherein the adjustment is a first adjustment, the threshold is a first threshold associated with a first estimation of at least one of the future battery capacity or a change in the future battery capacity in response to the first adjustment, and the policy adjustor instructions are to be executed by the processor circuitry to, prior to adjusting the policy: in response to a first determination that the probability does not satisfy a second threshold associated with a second prediction that the future battery capacity is to have a low battery capacity state, select the first adjustment; and ([0053], “In step S430 a power save configuration is generated based on the determined probability and a threshold value. For example, the power save configuration can be generated based on the probability that a power loss (e.g., power storage element at zero charge or below a level of charge) of the device will occur and/or is a risk. In an example implementation, the probability that a power loss of the device will occur being above the threshold value, below threshold value or between the threshold values can cause a particular power save configuration to be generated. For example, if the probability a power loss will occur is high (e.g., above 0.8), the power save configuration can be based on (or be selected as) a suspend state or hibernation state (e.g., significant power usage restrictions on the device). If the probability a power loss will occur is low (e.g., below 0.2), the power save configuration can be based on (or be selected as) a full active state (e.g., no power usage restrictions on the device).)
in response to a second determination that the probability satisfies the second threshold: ([0053], “In step S430 a power save configuration is generated based on the determined probability and a threshold value. For example, the power save configuration can be generated based on the probability that a power loss (e.g., power storage element at zero charge or below a level of charge) of the device will occur and/or is a risk. In an example implementation, the probability that a power loss of the device will occur being above the threshold value, below threshold value or between the threshold values can cause a particular power save configuration to be generated. For example, if the probability a power loss will occur is high (e.g., above 0.8), the power save configuration can be based on (or be selected as) a suspend state or hibernation state (e.g., significant power usage restrictions on the device). If the probability a power loss will occur is low (e.g., below 0.2), the power save configuration can be based on (or be selected as) a full active state (e.g., no power usage restrictions on the device). If the probability a power loss will occur is in-between low (e.g., less than 0.8 and above 0.2), the power save configuration can be based on (or be selected as) a standby state (e.g., some power usage restrictions on the device).”)
Muntes teaches
in response to a third determination that the at least one of the future battery capacity or the change in the future battery capacity in response to the first adjustment 306 whether a particular device will have sufficient battery to perform the task. If it will (e.g., is predicted to with greater than a threshold …  no further action is needed. If not, in various embodiments, the system may be caused to respond differently, as shown in 307, including recommendation of charging the device, using a different device, reconfiguring the device, prioritizing usage of devices, etc.”  [0040], “Based on, among other things, the present battery level, energy usage rates, and expected or potential usage of the devices in conjunction with the future event, a future battery state is determined 603. Based on that future battery state, a number of possible actions may be determined 604, including identification of appropriate messages transmitted, identification of reconfiguration of devices and whether such reconfiguration would save battery life, charging stations are identified and the amount of time expected to be at the charging location and charging rate is used to determine the amount of charge the device will get. This can be iterative analysis and the future battery state of the devices can be recalculated assuming compliance with the various possible actions. Actions that are deemed sufficient, preferable, or best for battery life of necessary or preferable devices may then be carried out 605, such as a message transmission to charge the device, to switch off the device, to use a different device, or an automatic reconfiguration of a device.” And Claim 4, “comparing a future battery level to a threshold amount; determining, based on the comparison, that the future battery level satisfies the threshold and, in response, causing a message to presented to the user, wherein the message to a user is one or more of a recommendation to charge the device, a recommendation to alter the operation of the device, a recommendation to turn off the device, or a recommendation to use alternate sources of power.”)
in response to a fourth determination that the at least one of the future battery capacity or the change in the future battery capacity in response to the first adjustment does not satisfy the first threshold, select a second adjustment. (Figs. 3-4 and 6, [0027], “The system, in some embodiments, analyzes 306 whether a particular device will have sufficient battery to perform the task. If it will (e.g., is predicted to with greater than a threshold … no further action is needed. If not, in various embodiments, the system may be caused to respond differently, as shown in 307, including recommendation of charging the device, using a different device, reconfiguring the device, prioritizing usage of devices, etc.” where no further action is interpreted as being in an active mode which reconfiguring is interpreted as operating in a low power mode)
Regarding claim 31, Muntes teaches wherein the policy reward determiner instructions are to be executed by the processor circuitry to determine the future battery capacity based on an operation of the electronic system in response to the adjustment. (Fig. 6, [0040], “Based on, among other things, the present battery level, energy usage rates, and expected or potential usage of the devices in conjunction with the future event, a future battery state is determined 603. Based on that future battery state, a number of possible actions may be determined 604, including identification of appropriate messages transmitted, identification of reconfiguration of devices and whether such reconfiguration would save battery life, charging stations are identified and the amount of time expected to be at the charging location and charging rate is  iterative analysis and the future battery state of the devices can be recalculated assuming compliance with the various possible actions. Actions that are deemed sufficient, preferable, or best for battery life of necessary or preferable devices may then be carried out 605”)

As to claims 8-11, 15-18 and 22-25, Klein and Muntes teaches these claims according to the reasoning provided in claim 1-4.
As to claims 14, 21, and 28, Klein and Muntes teach these claims according to the reasoning provided in claim 7.
As to claim 32, Klein and Muntes teach this claim according to the reasoning provided in claim 31.

Claims 5, 12, 19, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein and Muntes in view of Iyer et al. (US 2021/0089105).
Regarding claim 5, Klein teach manipulating power modes of an electronic system based on battery level and probabilities of usage based on machine learning. Iyer is used to teach changing modes of operation may be to increase the frequency of operation in Klein’s fully active mode to improve performance. Klein does not teach but Iyer teaches wherein the policy is representative of improving performance of the electronic system, the second hardware resource is an antenna, and the policy adjustor instructions are to be executed by the processor circuitry to adjust the policy by causing at least one of an increase of the a first frequency associated with the first hardware resource, an increase of the second frequency associated with the software resource, profile for battery runtime optimization may be associated with a number of IHS settings (e.g., maximum turbo for each component, standby mode for each component, amount of display dimming, etc.) and/or power state(s) (p-states) that further throttle the IHS's performance (sometimes already throttled in DC mode) in anticipation of a charge event.” Where increasing a first frequency is interpreted a profile using a turbo mode improving performance includes using a turbo mode.)
Klein, Muntes an Iyer are analogous art. Iyer is cited to teach a similar concept of power saving operation based on battery capacity.  Based on Iyer, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Klein and Muntes to be able to adjust the frequency of operation of the hardware in different operating modes (i.e. using different profiles).  Furthermore, being able to use different frequencies improves on Klein and Muntes by being able to provide higher performance or extended battery life dependent on conditions. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because improve user satisfaction by either improving performance or extending battery life of the electronic device.
As to claims 12, 19, and 26, Klein, Muntes, and Iyer teach these claims according to the reasoning provided in claims 5.
Response to Arguments
Applicant’s arguments, see pgs. 4-5, filed 10/25/2021, with respect to the rejection(s) of claim(s) 1-5, 7-12, 14-19, 21-26, and 28-32 under U.S.C. 102 have been Klein and Muntes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        November 9, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187